Citation Nr: 0811143	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.

REPRESENTATION

Appellant represented by:	Harold (Hal) McDermid, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2004.  A statement of the case was issued in March 
2004, and a substantive appeal was received in May 2004.  

By letter received in July 2002, the veteran requested a 
personal hearing at the RO.  However, by telephone call in 
November 2002, the veteran cancelled his hearing.

In a statement received in February 2003, the veteran 
requested a personal hearing at the RO.  A personal hearing 
was scheduled for July 2003.  However, a letter from the 
veteran's representative was received in July 2003 stating 
that the veteran withdrew his request for a hearing.  

Also, a VA Form 9 was received in May 2004 in which the 
veteran checked the appropriate box to indicate that he 
wanted a Board hearing at the RO (Travel Board).  On a form 
received in July 2004, the veteran checked the appropriate 
box to indicate that he will appear at the RO for a Travel 
Board hearing.  However, the veteran failed to appear for his 
scheduled hearing in November 2007.
 

FINDING OF FACT

The veteran lacks the mental capacity to handle disbursement 
of VA funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for VA fund disbursement purposes.  
38 U.S.C.A. § 5502 (West Supp. 2007); 38 C.F.R. § 3.353 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  It is not 
clear to the Board that VCAA applies to a competency 
determination, but assuming that it does, the record shows 
that there has been substantial compliance with VCAA and that 
appellate review may move forward. 

The notice requirements apply to all five elements of a 
service connection claim:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in August 2004, 
subsequent to the initial adjudication.  The letter informed 
the veteran that to support the claim for competency, the 
medical evidence must show that he is competent to handle his 
own funds without limitation.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as 
there is no claim for service connection before at this time.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

VA has obtained service and VA medical records.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a).  There is 
a presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. §§ 
3.102, 3.353(d).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetence should be based on all the evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetence.  Id.  
Whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and the right to a hearing.  38 C.F.R. § 
3.353 (e).

Here, the veteran was notified of a proposed incompetency 
determination on two occasions.  In the first occasion, the 
RO sent a letter to the veteran in June 2002 notifying him 
that the VA proposed to rate him incompetent for VA purposes.  
See 38 C.F.R. § 3.353 (e).  The June 2002 letter also 
informed him of his right to a hearing.  Id.  As noted 
previously, by letter received in July 2002, the veteran 
requested a personal hearing.  However, by telephone call in 
November 2002, the veteran requested that his hearing be 
cancelled.

In January 2003, another finding of incompetency was 
proposed.  The RO explained that there was a definitive 
finding of incompetency by a physician and that the claimant 
had not shown he was able to manage personal affairs to 
include disbursement of funds.  By letter dated in January 
2003, the veteran was notified that the VA proposed to rate 
him incompetent for VA purposes.  Id.  The January 2003 
letter also informed him of his right to a hearing.  Id.  As 
noted above, in a statement received in February 2003, the 
veteran stated that he wanted a personal hearing to present 
his case that he was competent to manage his own affairs and 
that he had sound judgment to handle his VA benefits.  The 
hearing was scheduled in June 2003.  By letter received in 
July 2003, Attorney McDermid cancelled the hearing.  

After reviewing the totality of the evidence, the Board that 
the medical evidence clearly and convincingly shows, without 
a doubt, a lack of the mental capacity to handle disbursement 
of VA funds without limitation.

In a statement received in June 2001, the veteran stated that 
he was an owner of a business that was failing and that he 
was in debt.  In a statement received in August 2001, the 
veteran requested that a conservator be appointed to assist 
him with his VA compensation.  He explained that his social 
worker stated that he could not manage his finances and said 
that he should be assigned a conservator to assist him.    

In a June 2001 examination, R.H., M.D. stated that in her 
professional opinion, the veteran, due to injury or disease, 
lacked the mental capacity to manage his affairs, including 
disbursement of funds, without limitation.  In support of her 
opinion, she described the veteran's thinking as confused, 
tangential and vague.  She deemed his attention and memory as 
impaired.  She observed that the veteran was unable to 
outline or follow through a plan for managing money or 
providing for food, clothing, and shelter.  She continued 
that there was no insight into the veteran's alcoholism as 
the cause for cognitive disturbance and noted that the 
veteran consistently refused substance abuse treatment.  She 
said that the veteran had difficulty with planning and 
organizing information, and that the veteran's sister was 
willing to act as a payee.  R.H. diagnosed alcoholism, 
cognitive disturbance due to alcoholism and multiple subdural 
hematomas.  

A December 2001 VA medical record shows that the veteran's 
money was managed by his business general manager since the 
veteran thought it was too confusing for him at the time.  

A September 2002 VA medical record shows that someone from 
the local Adult Protective Service called concerned that the 
veteran was not able to competently handle himself or his 
money.  The VA medical record also shows that the veteran had 
a history of alcohol abuse.
  
A December 2002 neuropsychological re-evaluation shows an 
impression that the veteran's performance on 
neuropsychological testing since June 2001 indicated 
significant impairment across several domains, most 
prominently memory and executive functioning.  It was further 
noted that that based on the results of testing and recent 
history, the veteran's capacity to function independently 
appeared severely compromised due to profound verbal memory 
impairment, difficulty with planning and organization of 
information, and poor insight.  It was additionally noted 
that the veteran would likely require substantial assistance 
in accomplishing activities of daily living; and that it was 
unlikely that the veteran could safely manage his 
medications, make good judgments, and initiate appropriate 
actions regarding day-to-day health and safety issues or home 
management.  It was observed that the veteran appeared in 
denial regarding the destructive nature of his excessive 
drinking; and that although he reported a willingness to cut 
back, he indicated an unwillingness to consider the 
possibility of abstinence.  Accordingly, assisted living and 
establishing a payee for all the veteran's finances were 
recommended.  
 
While the Board appreciates the veteran's sincere belief that 
he is able to handle his VA funds, the Board notes that the 
veteran's lay assertion is not competent medical evidence.  
See Sanders v. Brown, 9 Vet. App. 525, 529 (1996).     

The Board finds that the medical evidence of incompetency to 
be clear and convincing.  There is no competent medical 
opinion supporting the veteran's claim that he is able to 
handle his VA funds.  The Board therefore concludes that the 
evidence is against a finding that the veteran is competent 
for VA disbursement purposes.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


